
	
		III
		111th CONGRESS
		2d Session
		S. RES. 488
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2010
			Mr. Specter submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Congratulating the Pennsylvania State
		  University IFC/Panhellenic Dance Marathon (THON) on its continued success in
		  support of the Four Diamonds Fund at Penn State Hershey Children's
		  Hospital.
	
	
		Whereas the Pennsylvania State IFC/Panhellenic Dance
			 Marathon, known as THON, is the largest student-run philanthropy in the world,
			 with 700 dancers, more than 300 supporting organizations, and more than 15,000
			 volunteers involved in the annual event;
		Whereas student volunteers at the Pennsylvania State
			 University annually collect money and dance for 46 hours straight at the Bryce
			 Jordan Center for THON, bringing energy and excitement to campus for a mission
			 to conquer cancer, and bringing awareness to countless thousands more;
		Whereas all THON activities support the mission of the
			 Four Diamonds Fund at Penn State Hershey Children’s Hospital, which provides
			 financial and emotional support to pediatric cancer patients and their families
			 and funds cancer research;
		Whereas each year, THON is the single largest donor to the
			 Four Diamonds Fund at Penn State Hershey Children’s Hospital, having raised
			 nearly $68,900,000 since 1977, when the 2 organizations first became
			 affiliated;
		Whereas in 2010, THON set a new fundraising record of over
			 $7,830,000, besting the previous record of $7,500,000 was set in 2009;
		Whereas THON support has helped more than 2,000 families
			 through the Four Diamonds Fund, is currently helping to build a new Pediatric
			 Cancer Pavilion at Penn State Hershey Children’s Hospital, and has helped
			 support pediatric cancer research that has caused some pediatric cancer
			 survival rates to increase to nearly 90 percent; and
		Whereas THON has inspired similar events and organizations
			 across the Nation, including at high schools and colleges, and continues to
			 encourage students across the Nation to volunteer and stay involved in great
			 charitable causes in their community: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Pennsylvania State University IFC/Panhellenic Dance Marathon (THON) on its
			 continued success in support of the Four Diamonds Fund at Penn State Hershey
			 Children’s Hospital; and
			(2)commends the
			 Pennsylvania State University students, volunteers, and supporting
			 organizations for their hard work putting together another record-breaking
			 THON.
			
